Exhibit 10.3
 
RESTRICTED STOCK AWARD AGREEMENT
March 2, 2014 Performance-Based Award (“TSR”)
 
THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made effective and
entered into as of March 2, 2014, by and between PIER 1 IMPORTS, INC., a
Delaware corporation (the “Company”), and ALEXANDER W. SMITH (the “Grantee”).
 
WHEREAS, pursuant to the provisions of the Pier 1 Imports, Inc. 2006 Stock
Incentive Plan, as restated and amended (the “Plan”), the Committee that
administers the Plan has the authority to grant Awards under the Plan to
employees of the Company; and
 
WHEREAS, the Committee has determined that the Grantee be granted a Restricted
Stock Award under the Plan for the number of shares and upon the terms set forth
below;
 
NOW, THEREFORE, the Company and the Grantee hereby agree as follows:
 
1.           Grant of Award.  The Grantee is hereby granted a Restricted Stock
Award under the Plan (this “Award”), subject to the terms and conditions
hereinafter set forth, with respect to a maximum SEVENTY-FIVE THOUSAND (75,000)
restricted shares of Common Stock.  Restricted shares of Common Stock covered by
this Award (the “Performance-Based Shares”) shall be represented by a stock
certificate registered in the Grantee’s name, or by uncertificated shares
designated for the Grantee in book-entry form on the records of the Company’s
transfer agent subject to the restrictions set forth in this Agreement.  Any
stock certificate issued shall bear the following or a similar legend:
 
“The transferability of this certificate and the shares of Common Stock
represented hereby are subject to the terms, conditions and restrictions
(including forfeiture) contained in the Pier 1 Imports, Inc. 2006 Stock
Incentive Plan, as restated and amended, and the Restricted Stock Award
Agreement entered into between the registered owner and Pier 1 Imports, Inc.  A
copy of such plan and agreement is on file in the offices of Pier 1 Imports,
Inc., 100 Pier 1 Place, Fort Worth, Texas 76102.”
 
Any Common Stock certificates or book-entry uncertificated shares evidencing
such shares shall be held in custody by the Company or, if specified by the
Committee, with a third party custodian or trustee, until the restrictions
thereon shall have lapsed, and, as a condition of this Award, the Grantee shall
deliver a stock power, duly endorsed in blank, relating to any certificated
restricted shares of Common Stock covered by this Award.
 
2.           Transfer Restrictions.  Except as expressly provided herein, this
Award and the Performance-Based Shares are non-transferable otherwise than by
will or by the laws of descent and distribution, and may not otherwise be
assigned, pledged or hypothecated or otherwise disposed of and shall not be
subject to execution, attachment or similar process.  Upon any attempt to effect
any such disposition, or upon the levy of any such process, this Award shall
immediately become null and void and the Performance-Based Shares shall be
forfeited.
 
 
1

--------------------------------------------------------------------------------

 
 
3.           Restrictions.


(a) Certain Definitions. For purposes of this Award, the term:


“Closing Price(s)” means on any date the closing sale price per share (or if no
closing sale price is reported, the average of the bid and ask prices or, if
more than one in either case, the average of the average bid and the average ask
prices) on that date as reported in the composite transactions table for the
principal U.S. national or regional securities exchange on which the common
stock is listed for trading. If the common stock is not listed for trading on a
U.S. national or regional securities exchange on the relevant date, then the
“Closing Price” of the common stock will be the average of the bid and ask
prices (or, if more than one in either case, the average of the average bid and
the average ask prices) for the common stock in the over-the-counter market on
the relevant date as reported by OTC Markets Group Inc. or similar organization.
If the common stock is not so quoted, the “Closing Price” of the common stock
will be such other amount as the Committee may ascertain reasonably to represent
such “Closing Price.” The Closing Price shall be determined without reference to
extended or after-hours trading.


“Final Stock Price” means the average of the Closing Prices for the 20 Trading
Days (as herein defined) during the 20-trading-day-period ending on and
including the last Trading Day of the Measurement Period (as hereinafter
defined).


“Initial Stock Price” means the average of the Closing Prices for the 20 Trading
Days during the 20-trading-day-period beginning on and including the first
Trading Day of the Measurement Period.


“Peer Group” means the companies in the Russell 1000 Specialty Retail Index as
constituted on the first day of the Measurement Period, with the addition of any
other specialty retailers included in the Company's peer group for executive
compensation purposes and not included in the Russell 1000 Specialty Retail
Index.  The Company's peer group for executive compensation purposes shall be as
determined by the Committee prior to or within sixty (60) days of the first day
of the Measurement Period.


“TSR” means a company’s total shareholder return, calculated by dividing (i) the
sum of (A) the cumulative amount of such company’s dividends for the Measurement
Period, assuming same day reinvestment into the common stock of the company on
the ex-dividend date, plus (B) the difference of (1) the Final Stock Price for
such company, minus (2) the Initial Stock Price for such company, by (ii) the
Initial Stock Price for such company.


The TSR of a component company in the Peer Group and of the Company shall be
adjusted to take into account stock splits, reverse stock splits, and special
dividends that occur during the Measurement Period.  The determination of TSR
shall be subject to the following additional adjustments:


          (i)  
If during the Measurement Period two component companies of the Peer Group merge
or otherwise combine into a single entity, the surviving entity shall remain a
component company of the Peer Group and the non-surviving entity shall be
removed from the Peer Group.

 
 
2

--------------------------------------------------------------------------------

 
 
          (ii)  
If during the Measurement Period a component company of the Peer Group merges
into or otherwise combines with an entity that is not a component company of the
Peer Group, such component company shall be removed from the Peer Group.

          (iii)  
If during the Measurement Period a component company of the Peer Group files a
petition for reorganization under ch. 11 of the U.S. Bankruptcy Code or
liquidation under ch. 7 of the U.S. Bankruptcy Code, such component company
shall remain as part of the Peer Group and be designated with a TSR of negative
100%.

          (iv)  
If a company becomes a debtor entity operating under the protection of the U.S.
Bankruptcy Code during the Measurement Period and subsequently emerges from
bankruptcy protection during the Measurement Period, such company shall be not
be reintroduced into the Peer Group.



 “Trading Day(s)” means a day on which (i) trading in the common stock generally
occurs on the New York Stock Exchange or, if the common stock is not then listed
on the New York Stock Exchange, on the principal other U.S. national or regional
securities exchange on which the common stock is then listed or, if the common
stock is not then listed on a U.S. national or regional securities exchange, on
the principal other market on which the common stock is then traded, and (ii) a
Closing Price for the common stock is available on such securities exchange or
market.


(b) Vesting.  The target Performance-Based Shares under this Award is THIRTY
THOUSAND (30,000) Performance-Based Shares (the “Target Performance-Based
Shares”).  Subject to the terms and conditions of this Agreement, the
restrictions on the Performance-Based Shares covered by this Award shall lapse
and such shares shall vest as shown in the following table:


Company's Percentile Rank
(as defined below)
Within Peer Group
Percent of Target Performance-Based Shares Vested
91% and above
250%
81% - 90%
225%
76% - 80%
200%
70% - 75%
175%
61% - 69%
150%
56% - 60%
125%
50% - 55%
100%
41% - 49%
50%
40% and below
0%



 
Any fractional shares created by such vesting will be rounded down to the
nearest whole share.


The annual equivalent return (“AER”) of the TSR shall be calculated for the
Company and each component company of the Peer Group over the period commencing
on and including March 2, 2014 and ending on and including February 25, 2017
(the “Measurement Period”).  Each AER of the TSR shall be ranked from highest to
lowest.  The percentile rank of the AER of the TSR of the Company shall then be
determined relative to the AER of the TSR ranking of each component company in
the Peer Group (the “Company’s Percentile Rank”).  In determining the number of
companies in each percentile ranking, fractional numbers shall be rounded down
to the nearest whole number. The Company’s Percentile Rank shall then be
utilized, as shown in the table above, to determine the percentage, if any, of
the Target Performance-Based Shares that vest under this Award.  The AER of the
TSR calculations shall be derived utilizing a calculation consistent with the
annual equivalent return calculation employed by Bloomberg L.P.’s comparative
total return (COMP) function as of the date of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 

 
The determination by the Company with respect to the achieving of the Company’s
Percentile Rank for vesting of the Performance-Based Shares shall occur within
30 days after the last day of the Measurement Period and such date shall be the
vesting date; provided, however, in the event that the Grantee is employed by
the Company on the last day of the Measurment Period, the Grantee shall be
entitled to the vesting of the Performance-Based Shares, as set forth above,
regardless of whether the Grantee’s employment terminates prior to the formal
determination of vesting.


(c) Termination of Employment.  The employment of the Grantee with the Company
is governed by the terms and provisions of the Employment Agreement between the
Company and the Grantee dated June 13, 2012 (the “Employment Agreement”).  If
Grantee's employment is terminated by the Company for “Cause” or by Grantee
without “Good Reason” (as such terms are defined in the Employment Agreement),
the Performance-Based Shares, to the extent not vested, shall terminate and be
forfeited by the Grantee.  If Grantee's employment is terminated by the Company
without Cause or by Grantee for Good Reason then the Performance-Based Shares,
to the extent not vested as of the termination date, shall become vested and
unrestricted as of such termination date. Upon “Non-Renewal” by the Company (as
such term is defined in the Employment Agreement) then the Performance-Based
Shares, to the extent not vested, shall become vested and unrestricted on the
expiration of the Term (as such term is defined in the Employment Agreement).
All rights and ownership in the Performance-Based Shares as to which the
restrictions thereon shall not have lapsed shall immediately vest in the
Company.


4.           Voting and Dividend Rights.  With respect to the Performance-Based
Shares for which the restrictions have not lapsed, the Grantee shall have the
right to vote such shares, but shall not receive any cash dividends paid with
respect to such shares.  Any dividend or distribution payable with respect to
the Performance-Based Shares that shall be paid in shares of Common Stock shall
be subject to the same restrictions provided for herein. Any other form of
dividend or distribution payable on shares of the Performance-Based Shares, and
any consideration receivable for or in conversion of or exchange for the
Performance-Based Shares, unless otherwise determined by the Committee, shall be
subject to the terms and conditions of this Restricted Stock Award Agreement or
with such modifications thereof as the Committee may provide in its absolute
discretion.


5.           Distribution Following End of Restrictions.  Upon expiration of the
restrictions provided in Section 3 hereof as to the Performance-Based Shares,
the Company in its sole discretion will either cause a certificate evidencing
such amount of Common Stock to be delivered to the Grantee (or in the case of
his death after such events cause such certificate to be delivered to his or her
legal representative, beneficiary or heir) or provide book-entry uncertificated
shares designated for the Grantee (or, in the case of his death after such
events, provide book-entry uncertificated shares designated for Grantee's legal
representative, beneficiary or heir) on the records of the Company's transfer
agent free of the legend or restriction regarding transferability, as the case
may be; provided, however, that the Company shall not be obligated to issue any
fractional shares of Common Stock in the event of certificated shares.  All
Performance-Based Shares which do not vest as provided in Section 3 above, shall
be forfeited by the Grantee along with all rights thereto, and the ownership of
such shares shall immediately vest in the Company.


 
4

--------------------------------------------------------------------------------

 
 
6.           Tax Withholding.  The obligation of the Company to deliver any
certificate or book-entry uncertificated shares to the Grantee pursuant to
Section 5 hereof shall be subject to the receipt by the Company from the Grantee
of any minimum withholding taxes required as a result of the grant of the Award
or lapsing of restrictions thereon.  The Grantee may satisfy all or part of such
withholding tax requirement by electing to require the Company to purchase that
number of unrestricted shares of Common Stock designated by the Grantee at a
price equal to the Fair Market Value on the date of lapse of the restrictions
or, if the Common Stock did not trade on such day, on the first preceding day on
which trading occurred.  The Company shall have the right, but not the
obligation, to sell or withhold such number of unrestricted shares of Common
Stock distributable to the Grantee as will provide assets for payment of any tax
so required to be paid by the Company for Grantee unless, prior to such sale or
withholding, Grantee shall have paid to the Company the amount of such tax.  Any
balance of the proceeds of such a sale remaining after the payment of such taxes
shall be paid over to Grantee.  In making any such sale, the Company shall be
deemed to be acting on behalf and for the account of Grantee.


7.           Securities Laws Requirements.  The Company shall not be required to
issue shares pursuant to this Award unless and until (a) such shares have been
duly listed upon each stock exchange on which the Company’s Common Stock is then
listed; and (b) the Company has complied with applicable federal and state
securities laws.  The Committee may require the Grantee to furnish to the
Company, prior to the issuance of any shares of Common Stock in connection with
this Award, an agreement, in such form as the Committee may from time to time
deem appropriate, in which the Grantee represents that the Performance-Based
Shares acquired by Grantee under this Award are being acquired for investment
and not with a view to the sale or distribution thereof.


8.           Incorporation of Plan Provisions.  This Restricted Stock Award
Agreement is made pursuant to the Plan and is subject to all of the terms and
provisions of the Plan as if the same were fully set forth herein, and receipt
of a copy of the Plan is hereby acknowledged.  Capitalized terms not otherwise
defined herein shall have the same meanings set forth for such terms in the
Plan.


9.           Miscellaneous.  This Restricted Stock Award Agreement (a) shall be
binding upon and inure to the benefit of any successor of the Company, (b) shall
be governed by the laws of the State of Delaware, and any applicable laws of the
United States, and (c) may not be amended without the written consent of both
the Company and the Grantee.  The value of the Performance-Based Shares shall be
equal to the Fair Market Value on the date of lapse of the restrictions or, if
the Common Stock did not trade on such day, on the first preceding day on which
trading occurred.  The terms and provisions of this Agreement shall constitute
an instruction by the Grantee with respect to any uncertificated
Performance-Based Shares.
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.


COMPANY:
 
GRANTEE:
     
Pier 1 Imports, Inc.
               
By:                                                                
   
Michael A. Carter
 
Alexander W. Smith
Senior V.P. Compliance and General Counsel, Secretary
               



6

 